Citation Nr: 0612391	
Decision Date: 04/28/06    Archive Date: 05/09/06

DOCKET NO.  04-35 681	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to an initial compensable rating for bilateral 
hearing loss from October 15, 2001, and in excess of 20 
percent from January 5, 2006.


REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

C. Torrontor, Associate Counsel




INTRODUCTION

The appellant had active service from May 1943 to March 1946.  

The matter comes before the Board of Veterans' Appeals 
(Board) from a July 2003 rating determination granting the 
appellant's claim for service connection for bilateral 
hearing loss disability, with a noncompensable rating 
assigned effective the date of claim on October 15, 2001. The 
appellant appealed the determination on his bilateral hearing 
loss disability rating to the Board, and the case was then 
procedurally developed for appellate review by the Board.  
The Board subsequently remanded the case for further 
development in December 2004, and that development was 
completed by the Appeals Management Center (AMC).  

In November 2004, the Board granted the appellant's motion to 
advance this appeal on the Board's docket, in accordance with 
38 C.F.R. § 20.900(c) (2005).


FINDINGS OF FACT

1.  On official audiometric testing in April 2002, the 
appellant manifested Level I hearing in his right ear and 
Level IV hearing in his left ear.

2.  On official audiometric testing in July 2003, the 
appellant manifested Level I hearing in his right ear and 
Level III hearing in his left ear.

3.  On official audiometric testing on January 5, 2006, the 
appellant manifested Level IV hearing in his right ear and 
Level VII hearing in his left ear.


CONCLUSIONS OF LAW

1.  Entitlement to a compensable rating for a bilateral 
hearing loss disability prior to January 2006 is not 
established.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§ 4.85, Diagnostic Code 6100 (2005).

2.  Entitlement to a disability rating in excess of 20 
percent on and after January 5, 2006, is not established.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.85, Diagnostic 
Code 6100 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) was signed into law in 
November 2000 and is codified at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126.  Regulations implementing the 
VCAA are codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326.  The liberalizing provisions of the VCAA and the 
implementing regulations are applicable to the present 
appeal.

The VCAA and the implementing regulations essentially 
eliminate the threshold requirement that a claimant submit 
evidence of a well-grounded claim; they provide instead that 
VA will assist a claimant in obtaining evidence necessary to 
substantiate a claim unless there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
including any medical or lay evidence, not previously 
provided to VA that is necessary to substantiate the claim.  
As part of this notice, VA is to specifically inform the 
claimant and the representative, if any, of which portion, if 
any, of the necessary evidence must be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  In addition, VA is required to 
notify the claimant to submit any pertinent evidence in his 
possession.

The record reflects that VA has notified the appellant of the 
evidence and information needed to substantiate the current 
claim, the information he should provide to enable VA to 
obtain evidence on his behalf, the assistance that VA would 
provide to obtain evidence and information on his behalf, and 
the evidence that the appellant should submit if he did not 
desire VA to obtain evidence on his behalf.  See, e.g., the 
letter addressed to the appellant by the AMC dated 
December 17, 2004.  In this letter, the AMC specifically 
informed the appellant of the current status of his claim and 
of the evidence already of record in support of that claim.  
He was also instructed, in accord with the December 2004 
Board remand, to submit additional evidence from the private 
physician who performed the September 2001 audiogram and the 
private provider who conducted the August 2004 audiogram.  
Specifically, he was instructed to supply information that 
supported their reports, including numerical values for pure 
tone audiometry thresholds at 1000, 2000, 3000, and 4000 
Hertz, speech discrimination values based on Maryland CNC 
tests, and confirmation that a state-licensed audiologist 
conducted the tests.  To date, the appellant has not done so.  
The Board is satisfied that VA has complied with the 
notification requirements of the VCAA and the implementing 
regulations.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

The appellant has submitted private medical evidence in 
support of his claim, and he has not identified any 
additional evidence or information which could be obtained to 
substantiate the present claim.  The Board is also unaware of 
any such outstanding evidence or information.  In February 
2006, the appellant stated that he had no other information 
or evidence to submit.  Therefore, the Board is also 
satisfied that the RO has complied with the duty to assist 
requirements of the VCAA and the implementing regulations.

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims (Court) issued a decision in 
the consolidated appeal of Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2005), which held that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include: 1) veteran status; 2) 
existence of a disability; 3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  The 
Court held that upon receipt of an application for a service-
connection claim, 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b) require VA to review the information and 
the evidence presented with the claim and to provide the 
claimant with notice of what information and evidence not 
previously provided, if any, will assist in substantiating or 
is necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Additionally, 
this notice must include notice that a disability rating and 
an effective date for the award of benefits will be assigned 
if service connection is awarded.

In the present appeal, the appellant was not provided with 
notice as to the means by which effective dates for the 
disability on appeal are determined.  Despite the inadequate 
notice provided to him, however, the Board finds no prejudice 
to the appellant in proceeding with the issuance of a final 
decision, particularly in view of the fact that no increased 
ratings are assigned herein.  See Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993)(where the Board addresses a question 
that has not been addressed by the agency of original 
jurisdiction, the Board must consider whether the appellant 
has been prejudiced thereby).  Furthermore, due to the 
entirely mechanical nature of the process for assigning 
disability ratings in bilateral hearing loss claims, the 
Board essentially has no discretion in determining the 
appellant's disability rating or effective date, since these 
elements are based wholly on the objective facts reflected by 
the record in concert with the Schedule for Rating 
Disabilities (Rating Schedule), 38 C.F.R., Part 4.  As 
discussed below, the appellant's January 5, 2006 effective 
date is the date of the first audiological examination 
showing compensable hearing loss according to the Rating 
Schedule.  Inasmuch as the Board concludes below that the 
preponderance of the evidence is against the appellant's 
claim for increased initial ratings, any questions as to the 
appropriate effective date to be assigned or deficiencies of 
notice in this regard appear to be harmless error.  
Therefore, no prejudice to the appellant will result from the 
Board's appellate review at the present time.

The Board also notes that the Court has held that the plain 
language of 38 U.S.C.A. § 5103(a), requires that notice to a 
claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  The Court further held that VA failed to demonstrate 
that, "lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant, see 38 U.S.C. § 7261(b)(2)(as 
amended by the Veterans Benefit Act of 2002, Pub. L. No. 107-
330, §401, 116 Stat. 2820, 2832)(providing that "[i]n making 
the determinations under [section 7261(a)], the Court 
shall...take due account of the rule of prejudicial error")."  
Id. at 121.

In the present case, the relevant issue was initially 
adjudicated by the RO in July 2003, prior to the December 
2004 VCAA notice.  The claim was last adjudicated in January 
2006 after the Board's remand, the last VCAA letter was 
issued in December 2004, and all relevant evidence had been 
obtained.  There is no indication or reason to believe that 
the ultimate decision of the originating agency on the merits 
of this claim would have been different had initial 
adjudication been preceded by complete VCAA notification and 
development.  The Board is satisfied that VA properly 
processed the claim following compliance with the notice 
requirements of the VCAA, the implementing regulations, and 
Pelegrini.  Any remaining procedural errors would constitute 
harmless error.  Therefore, in the Board's opinion, there is 
no prejudice to the appellant.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993).

Accordingly, the Board will address the merits of the 
appellant's claim.

II.  Analysis

Disability evaluations are determined by the application of 
VA's Rating Schedule.  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual condition in civil 
occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

The rule from Francisco v. Brown, 7 Vet. App. 55, 58 
(1994)(Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary 
importance) is not applicable to the assignment of an initial 
rating for a disability following an initial award of service 
connection for that disability.  Rather, at the time of an 
initial rating, separate ratings can be assigned for separate 
periods of time based on the facts found-a practice known as 
"staged" ratings.  See Fenderson v. West, 12 Vet. App. 119 
(1999).

Evaluations for defective hearing range from noncompensable 
to 100 percent and are based on organic impairment of hearing 
acuity as measured by results of controlled speech 
discrimination tests and by average pure tone threshold 
levels obtained by audiometric testing.  To evaluate the 
degree of disability resulting from defective hearing which 
is service-connected, the Rating Schedule establishes, based 
on the average pure tone threshold levels and the results of 
the controlled speech discrimination tests, 11 auditory 
acuity levels from numeric designations I (for an essentially 
normal acuity level) to level XI (for profound deafness).  
The Court has noted that the "disability ratings for hearing 
impairment are derived by a mechanical application of the 
rating schedule to the numeric designations assigned after 
audiometric evaluations are rendered."  Lendenmann v. 
Principi, 3 Vet. App. 345, 349 (1992).

An examination for hearing impairment for VA purposes must be 
conducted by a state-licensed audiologist and must include 
both a controlled speech discrimination test (Maryland CNC) 
and a puretone audiometry test.  38 C.F.R. § 4.85(a).  

Puretone threshold average, as used in Tables VI and VIa, is 
the sum of the puretone thresholds at 1000, 2000, 3000, and 
4000 Hertz, divided by four.  This average is used in all 
cases (including those in § 4.86) to determine the Roman 
numeral designation for hearing impairment from Table VI or 
VIa.  38 C.F.R. § 4.85(d).

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see 
also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To 
deny a claim on its merits, the evidence must preponderate 
against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 
(1996); citing Gilbert, 1 Vet. App. at 54.

In accordance with 38 C.F.R. §§ 4.1, 4.2 and Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed all 
evidence of record pertaining to the history of the service-
connected disability at issue.  The Board has found nothing 
in the historical record which would lead to the conclusion 
that the current evidence of record is not adequate for 
rating purposes.  Moreover, the Board is of the opinion that 
this case presents no evidentiary considerations which would 
warrant an exposition of remote histories and findings 
pertaining to the disability, except as noted below.

In a July 2003 rating decision, the appellant was granted 
service connection for bilateral hearing loss disability with 
a noncompensable evaluation, effective from the date of the 
claim, October 15, 2001.  In a January 2006 rating decision, 
the appellant was granted a rating increase to 20% for that 
bilateral hearing loss disability, effective from January 5, 
2006.

On a VA audiological evaluation in April 2002, pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
X
30
65
60
55
LEFT
X
25
70
80
70

The average pure tone threshold level was 52.5 decibels on 
the right and 61.25 decibels on the left.  Speech audiometry 
revealed speech recognition ability of 96 percent in the 
right ear and of 80 percent in the left ear.  Under Table VI 
of section 4.85 of the Rating Schedule, these results 
translate to Level I hearing in the right ear and Level IV 
hearing in the left ear.  According to Table VII of section 
4.85 of the Rating Schedule, this is consistent with a 
noncompensable disability rating for bilateral hearing loss 
disability.  


On the VA audiological evaluation in July 2003, pure tone 
threshold, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
X
40
60
65
60
LEFT
X
35
65
75
70

The average pure tone threshold level was 56 decibels on the 
right and 61 decibels on the left.  Speech audiometry 
revealed speech recognition ability of 96 percent in the 
right ear and of 84 percent in the left ear.  Under Table VI 
of section 4.85 of the Rating Schedule, these results 
translate to Level I hearing in the right ear and Level III 
hearing in the left ear.  According to Table VII of section 
4.85 of the Rating Schedule, this is consistent with a 
noncompensable disability rating for bilateral hearing loss 
disability.  

On the VA audiological evaluation on January 5, 2006, pure 
tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
X
45
65
70
65
LEFT
X
40
75
85
80

The average pure tone threshold level was 61 decibels on the 
right and 70 decibels on the left.  Speech audiometry 
revealed speech recognition ability of 80 percent in the 
right ear and of 60 percent in the left ear.  Under Table VI 
of section 4.85 of the Rating Schedule, these results 
translate to Level IV hearing in the right ear and Level VII 
hearing in the left ear.  According to Table VII of section 
4.85 of the Rating Schedule, this is consistent with a 20 
percent disability rating for bilateral hearing loss 
disability.  Accordingly, the rating for service-connected 
bilateral hearing loss disability has been increased to 20 
percent, effective January 5, 2006.

The appellant has challenged his initial ratings on the basis 
that two audiograms performed by private personnel, dated 
August 2004 and September 2001, were not properly evaluated 
by the RO.  Although the appellant was asked to supply this 
information, there is no evidence in the record verifying 
that either of these audiograms was performed by a state-
licensed audiologist or that the speech discrimination test 
used was the Maryland CNC, as is required by the regulations.  
Without this information, these audiograms are inadequate at 
face value for rating purposes.  Furthermore, even were these 
private audiograms to be considered, their results do not 
meet the minimum threshold to establish compensable hearing 
loss under the Rating Schedule.  The first (and only) 
audiogram in the record that establishes a compensable rating 
for the appellant's bilateral hearing loss disability is the 
report from January 5, 2006.

The provisions of 38 C.F.R. § 4.86 (a) and (b) are not 
applicable to this claim, as puretone thresholds at all of 
the tested frequencies are not 55 decibels or more and the 
puretone threshold is not 30 decibels or less at 1000 Hertz 
and 70 decibels or more at 2000 Hertz for either ear at any 
of the above examinations.

Based upon a mechanical application of the rating criteria to 
the facts of this case, a compensable schedular rating for 
bilateral hearing loss disability was not warranted prior to 
January 5, 2006.  Additionally, this same mathematical 
application of the rating criteria indicates that the record 
does not support an increased disability rating on or after 
January 5, 2006.  Under the regulations and based upon the 
hearing test examination results contained in the record, the 
Board has no discretion to make a different decision as to 
the appellant's initial rating determination or his current 
disability rating for bilateral hearing loss disability.

The Board has also considered all other potentially 
applicable provisions of 38 C.F.R. Parts 3 and 4, whether or 
not they have been raised by the appellant, as required by 
Schafrath v. Derwinski¸ 1 Vet. App. 589 (1991).  The Board 
has found no section that provides a basis upon which to 
assign a higher disability evaluation for the disability at 
issue.

The Board has also considered whether the case should be 
referred to the Director of the Compensation and Pension 
Service for extra-schedular consideration under 38 C.F.R. § 
3.321(b)(1).  There is no indication in the record that the 
schedular evaluation is inadequate to evaluate the impairment 
of the appellant's earning capacity due to the disability at 
issue.  The appellant has not required frequent 
hospitalization for this disability and the manifestations of 
this disability are not in excess of those contemplated by 
the schedular criteria.  Therefore, referral of this case for 
extra-schedular consideration is not in order.  See Floyd v. 
Brown¸ 9 Vet. App. 88, 95 (1996); Bagwell v. Brown¸ 9 Vet. 
App. 337 (1996).


ORDER

A compensable disability rating from October 15, 2001, or a 
rating in excess of 20 percent from January 5, 2006, for 
bilateral hearing loss is denied.



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


